Quinn, Chief Judge
(dissenting):
I dissent.
I have absolutely no doubt in my mind that accused persons in the military service of the Nation are entitled to the rights and privileges secured to all under the Constitution of the United States, unless excluded directly or by necessary implication, by the provisions of the Constitution itself. Burns v. Lovett, 202 F2d 335 (CA DC Cir) (1952), affd sub nom Burns v. Wilson, 346 US 137 (1953). On that basis, I cannot agree with the majority opinion which lightly deprives the accused in this ease of a basic constitutional privilege.
The Fifth and Sixth Amendments to the Constitution protect certain fundamental rights and privileges of persons accused of crime. With only a single express exception, there is no withholding of the protection of these, rights and privileges from an accused.because he is, at the time, serving with the armed forces of his country. Under the express exception, set out in the Fifth Amendment, an accused in the armed forces may be held to answer for a capital, or otherwise infamous crime, without presentment or indictment of a grand jury. Constitution, Fifth Amendment. To this express exception may be' added the implied limitation of the right of trial by jury, as protected by the Sixth Amendment, to the extent that a jury trial is required only where presentment or indictment is. necessary. Ex parte Richard Quirin, 317 US 1, 87 L ed 3, 63 S Ct 2; Ex parte Milligan, 71 US 2, 18 L ed 281. No other recognized exceptions have been cited and I know of none. The opinions of the appellate courts in the Burns case, supra, support the conclusion that there are no other exceptions. Thus, in the majority opinion by Judge Prettyman in the Court of Appeals, it was said (pp 340-341):
“Upon elementary reasoning, upon the language and structure of the Constitution, and upon authority, we think men accused before courts-martial are entitled to due process of law. It is an elementary precept in our concept of law and government that a human being has an inherent right to due process of law. The power of the Congress to make rules for the armed forces is one of a long .list (eighteen, to be exact) of powers conferred in Section 8 of Article I upon the Congress. We find no intimation in the Constitution itself that Clause 14 of Section 8 of Article I and proceedings pursuant thereto are exempt from the requirements and prohibitions of the Fifth and Sixth Amendments. We think those Amendments apply to each and all of the powers of the Congress, to the 14th Clause of Section 8 as well as to the other seventeen clauses, and to all acts of executive officials under Article II and to judicial proceedings under the power conferred by Article III, except when an exception is stated in the Constitution itself. ... It seems to us to be clear upon the face of the test that the specific exception of cases arising in *229the land or naval forces from the first clause, relating to indictment before prosecution, conclusively shows that the exception does not apply to the other clauses. As we have already pointed out, the Supreme Court has definitely indicated that the double jeopardy clause applies to courts-martial.”
Mr. Chief Justice Vinson, in the Supreme Court’s majority opinion, said:
“The military courts, like the state courts, have the same responsibilities as do the federal courts to protect a person from a violation of his constitutional rights. . . .”
And, in the dissenting opinion of Mr. Justice Douglas, concurred in by Mr. Justice Black, it was said:
“Of course the military tribunals are not governed by the procedure for trials prescribed in the Fifth and Sixth Amendments. That is the meaning of Ex parte Quirin, 317 US 1, 87 L ed 3, 63 S Ct 2, holding that indictment by grand jury and trial by jury are not constitutional requirements for trials before military commissions. Nor do the courts sit in review of the weight of the evidence before the military tribunal. Welch el v. McDonald, supra, p 124. But never have we held that all the rights covered by the Fifth and the Sixth Amendments were abrogated by Art. I, § 8, cl 14 of the Constitution, empowering Congress to make rules for the armed forces. I think it plain from the text of the Fifth Amendment that that position is untenable...."
Among the rights and privileges protected by the Constitution, and which are not directly or indirectly inapplicable to the military, is the right of an accused “to be confronted with the witnesses against him.” Constitution, Sixth Amendment. I believe that the accused here has been denied that right by the admission of a written deposition of a witness whom the accused never saw or had the opportunity to orally cross-examine.
Under the purported authority of Article 49, Uniform Code of Military Justice, 50 USC § 624, and the provisions of paragraph 117, Manual for Courts-Martial, United States, 1951, written interrogatories for a witness then outside the country were prepared by the prosecution. These were submitted to the assistant defense counsel for examination and the appending of cross-interrogatories. Defense counsel noted no objection to the prosecution questions, and as for the cross-interrogatories stated that he had “none at this time.”- In due course, the witness’ testimony was obtained. Neither the accused nor counsel of his choice was present at the taking of that testimony. At the trial, accused’s counsel objected to the admission of the deposition on the ground that it violated accused’s constitutional right. I agree with that contention.
The right to confrontation essentially involves the right of cross-examination. Wigmore, Evidence, 3d ed., § 1395, page 122. There are, of course, certain well-settled exceptions, such as the admission of a dying declaration, with -respect to which there necessarily can be no cross-examination. Mattox v. United States, 156 US 237, 39 L ed 409, 15 S Ct 337. However, where cross-examination applies it “cannot be had except by the direct and personal putting of questions and obtaining immediate answers.” Wigmore, Evidence, 3d ed., § 1395, page 123. Only under such conditions can the accused adequately secure the advantage of “the greatest legal engine ever invented for the discovery of truth.” Wigmore, Evidence, 3d ed., § 1367, page 29.
This is made apparent by the decisions dealing with the admissibility of former testimony. In former testimony as in testimony by deposition, there is involved the problem of confrontation. It is undoubtedly on that basis that the two are uniformly considered together. Manual for Courts-Martial, United States, 1951, paragraph 145, page 269; Wigmore, Evidence, 3d ed., § 1377, page 59, § 1398, page 136, § 1400, page 140. The emphasis, in the cases on the admissibility of former testimony, is always on the fact that the accused had the witness personally before him, or his counsel had an opportunity to ques*230tion the witness directly. Mattox v. United States, supra; United States v. Eggers (No. 1990), 3 USCMA 191, 11 CMR 191, decided August 7, 1953.
To satisfy the requirements of confrontation, at some stage in the proceedings against him, an accused must have an opportunity to cross-examine a witness by direct and personal questioning in the same manner as in court. Tested by this standard, the procedure used in obtaining the deposition in this case deprived the accused of his right of confrontation. I cannot regard the right to submit written cross-questions to an unseen and unheard witness as a satisfactory legal substitute.
! The majority sanctions the departure from the normal procedure for direct cross-examination because of the historical background of the practice used in this case. If Congress had approved the practice at the time of the adoption of the Constitution, I might regard it as a contemporaneous “practical construction,” which I would not be at liberty to disturb. United States v. Curtiss-Wright Export Corp. 299 US 304, pages 328, 329, 81 L ed 255, 57 S Ct 216. However, the history of legislation on deposition testimony shows that it was originally thought essential that an accused be given the right to see the witness at the time of his cross-examination. Article 10, Articles of War of 1786, which was in effect just before the adoption of the first ten amendments, provided specifically for the presence of the accused at the taking of the deposition of a witness.
“Article 10. On the trials of cases not capital, before courts-martial, the depositions of witnesses, not in the line or staff of the army, may be taken before some justice of the peace, and read in evidence, provided the prosecutor and person accused are present at the taking of the same.”
In the Articles of War of 1806, the necessity for a direct and personal questioning of the deposition witness was continued. None of the succeeding Articles of War directly or indirectly limit the right to have the witness appear in person for questioning by the accused or his counsel. True, the construction given to the later Articles by the services resulted in the practice of limiting the accused’s right of confrontation to the presentation of cross-interrogatories, when the deposition was based on written interrogatories submitted by the prosecution. Winthrop’s Military Law and Precedents, 2d ed., 1920 Reprint, pages 355-357. It may be argued that this service practice received the implied approval of Congress when it enacted successive Articles of War without substantial change in the authorization for deposition testimony. But, certainly the practice was not a recognized and generally accepted modification of the right of the confrontation contemporaneous with the adoption of the Sixth Amendment. Greanleaf, Evidence, 16th ed., § 495. Accordingly, I find no support in the later development of the practice to justify the infringement of the constitutional right.
I do not read Article 49, Uniform Code of Military Justice, supra, as limiting the accused’s right to cross-examination to the mere submission of written cross-questions to an absent witness. To me, it provides only, as did its predecessors, that a deposition may be taken by the Government, as well as by the accused. Such authority by itself in no way infringes upon the accused's right of confrontation. Wigmore, Evidence, 3d ed., § 1398, pages 136-140. However, giving the prosecution the right to take deposition testimony is one thing, but denying an accused a full opportunity of cross-examination is another.
Almost half of the states in the United States have provision for the taking of deposition testimony at the request of the prosecution. However, it is extremely significant that, in the absence of accused’s consent, all require an opportunity for the accused or his counsel to be present at the taking thereof. See Appendix A. Where the prosecution’s deposition is to be taken at a distant place, the Government must pay the reasonable expenses of the accused or his counsel incident to attendance. Mo. Rules Crim. Proc., Rule 25.13; Page’s Ohio Gen. Code Anno., §§ 13444.13, 13444.14; Wise. Stat. (1951), § 326-06. Only three states permit the prosecution to take the deposition of a *231distant witness on written cross-interrogatories. But, even in those states the prosecution may use such interrogatories, and limit the accused to cross-examination by cross-interrogatories, only if that method of procedure is first used by the accused. New York Code of Crim. Proe., § 645, et seq.; People v. Werblow, 205 NYS 617, 123 Misc 204, affd 212 App Div 445, 209 NYS 588, rev’d on other grds., 241 NY 55, 148 NE 786; People v. Parkinson, 187 Misc 328, 63 NYS2d 903; see also Ind Stat Anno (Burns), § 9-1610; Maine Rev Stat (1944), chap 135, § 23; 9 Anno L Mass § 277:77. The latter practice is, of course, justifiable as a waiver by the accused of the right of confrontation. Diaz v. United States, 223 US 442, 56 L ed 500, 32 S Ct 250.
This unbroken line of legislative recognition of the requirement of personal and direct questioning of a witness, to satisfy the right of confrontation, surely lends strength to the conclusion that Congress did not intend by Article 49, Uniform Code of Military Justice, supra, to abolish the requirement for an accused in the military service. The hearings before the House Subcommittee of the Committee on Armed Services considering the Uniform Code (H.R. 2498) reinforces that conclusion. It was suggested at one of the hearings that the use of depositions be denied to the prosecution in the military so as to conform to the practice under Rule 15, Federal Rules of Criminal Procedure. The suggestion was rejected, but the comments indicate that while the prosecution was to have the right to take depositions, it was, thought that the accused or his counsel would be present.
“MR. Elston. I think the reason we provided for depositions before in the bill last year was to give the accused a greater opportunity.
“Mr. Finn. Give him the opportunity, but do not give it to the prosecution, sir.
“Mr. Elston. I think you have to give them equal opportunity.
“Mr. Finn. Well-
“Mr. Elston. And the complaint that we had to deal with was that an accused person was often deprived of witnesses. So we wrote into the law that deposition could be taken.
“Mr. Finn. Well, as I understand the present Federal program, the accused or defendant can have depositions introduced in his behalf but the prosecution cannot. This as drawn, sir, is contrary to every concept of Anglo-Saxon and American justice as to the right of the person accused to the' confrontation of the witness against him.
“Mr. Elston. Well, we have a law in the State of Ohio, for example, that permits the State to take depositions, but means and the opportunity must be afforded to the defendant and his counsel to be present at the taking of these depositions.
“Mr. Brooks. This is what we call depositions be ne esse.” [Page 696], [Emphasis supplied].
The majority would deny the accused the full measure of his constitutional right because of the mobility of potential witnesses in the military service. However, I cannot disregard a constitutional safeguard for reasons of expediency. Certainly, it would not be imposing an undue or an uncommon burden upon the prosecution to require the presence of the accused, or counsel of his own choice, at the taking of the deposition of a witness, so that he could, by cross-examination, test the truth and accuracy of the testimony against him.
Accordingly, I dissent from the decision of the majority that a deposition obtained by the prosecution may be admitted over specific objection of defense counsel, when the accused or his counsel was not given full and complete op- • portunity to put his cross-questions, personally and directly, to the witness testifying against him.
Appendix A
Ala. Code Title 15, § 299.
Ark. Stat. Anno. Title 43, §§ 43-626.
Calif. Penal Code, Deering (1941), § 686.
Colo. Stat. Anno., Vol. II, Ch. 48, § 470, et seq..
*232Fla. Stat. Anno., § 902.17 (not admissible unless defendant consents).
Idaho Rules of Prac. and Proc., R. § 824.
Ind. Stat. Anno. (Burns) Title 9, § 1610 (if defendant takes deposition waiver of right to object to State, taking deposition).
La. Rev. Stat. (1950) Title 15, § 158, et seq.
Maine Rev. Stat. (1944) Chap. 135, § 23 (substantially similar to Ind.).
Mass. Anno. L., Vol. 9, Chap. 276:50 (consent of defendant); see also Chap. 277:76, et seq.
Mich. Stat. Anno., § 28:1049 (if taken by defendant may be used by State).
Mo. Rules Crim. Proc., Rule 25.13.
Mont. Rev. Codes Anno., § 94-9101, et seq.
N. Y. Code of Crim. Proc., §§ 219, 645.
Ohio Gen. Code Anno. (Page), § 13444.11, et seq
So. Car. Code L. (1952), Title 16, § 73 (in rape only).
So. Dak. Code (1939), § 34.2601, et seq. (defendant only may obtain but once obtained, State may use).
Texas (Vernon’s) Code Crim. Proc., Title 8, Art. 734 (substantially like So. Dak.).
Vermont Rev. Stat. (1947), §2418 (substantially like Ind.).
Virginia Code (1950), § 18-56 (rape only).
Wash. Rev. Code, Title 10, Chap. 10.16.170, Chap. 10.52.060
Wise. Stat. (1951) § 326.06, et seq.
Wyo. Comp. Stat. (1945) Anno., 10-'1210, et seq.